 DECISIONS OF NATIONAL LABOR RELATIONS BOARDH&W Motor Express, Inc., Lin Rol Labor Indus-tries, Inc. and Teamsters Local Union No. 41,Petitioner. Case 17-RC-954431 July 1984DECISION ON REVIEW ANDDIRECTION OF ELECTIONBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 12 October 1983 the Regional Director forRegion 17 of the National Labor Relations Boardissued his Decision and Direction of Election in theabove-entitled proceeding. The Regional Directorfound that H&W Motor Express, Inc., hereinH&W, and Lin Rol Labor Industries, Inc., hereinLin Rol, were joint employers' and the followingemployees constitute a unit appropriate for the pur-poses of collective bargaining within the meaningof Section 9(b) of the Act:All full-time and regular part-time employeesemployed by H&W and Lin Rol at the facilitylocated at 4401 Gardner, Kansas City, Missou-ri, but excluding sales personnel, professionalemployees, guards and supervisors as definedin the Act.Thereafter, in accordance with Section 102.67 ofthe Board's Rules and Regulations, both H&W andLin Rol filed timely requests for review of the Re-gional Director's decision. In their requests forreview, both H&W and Lin Rol contend that theyare not joint employers of the petitioned-for em-ployees2but rather that the employees sought bythe petition are solely the employees of Lin Rol,and have merely been assigned to H&W.3By tele-graphic order dated 9 November 1983 the NationalLabor Relations Board granted both requests forreview limited to the joint employer issue.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has reviewed the entire record in thiscase, including the briefs of the parties, and makesthe following findings.' The Petitioner sought a unit of employees employed by H&W andLin Rol asserting that they are joint employers of the employees per-forming warehouse and driver functions at H&W's Kansas City terminal.2 Review was also sought as to the Regional Director's finding thatemployee Swift was nonsupervisory and should be included in the unit.I The Allied Services Division, Brotherhood of Railway and Airlineand Steamship Clerks, Trade Handlers, Express and Station Employees,AFL-CIO, herein BRAC, was permitted to intervene based on the exist-ence of a collective-bargaining agreement with Lin Rol. That agreementhad covered the presently petitioned-for unit employees. At the hearing,BRAC concurred with H&W and Lin Rol that those entities do not con-stitute a joint employer.271 NLRB No. 80Lin Rol is a labor broker providing experiencedlabor and truckdrivers to employers in 12 locationsthroughout the Midwest. Its corporate offices arelocated in St. Peters, Missouri, where it has been inbusiness for approximately 3 years.H&W Motor Express, Inc. is a common carrierwhich operates in an eight-state area throughoutthe Midwest. The Company's home office is in Du-buque, Iowa, from which it dispatches its long-haulroad drivers.The operations of H&W in Kansas City began inOctober 1982 when H&W purchased certain assetsand took over certain operations from KroblinTransportation, a competitor. At the time of thetakeover, Lin Rol was providing service to Kroblinat a facility acquired by H&W, at issue herein.4Kroblin had contracted with Lin Rol for Lin Rolto provide a terminal manager and five drivers tomeet Kroblin's local transport needs.5Rather thanarrange for a new crew of employees on takeoverof Kroblin, H&W executed an agreement with LinRol for the continued staffing of the terminal byLin Rol employees.6The agreement executed between H&W and LinRol states, in part, that:1.... [Lin Rol] shall furnish to [H&W]such drivers as [H&W] may require to operatemotor vehicle equipment owned or leased by[H&W]. All drivers so furnished shall be com-petent, experienced, and satisfactory totH&W]. ...2.... [Lin Rol] drivers shall ... observeand comply with such safety regulations as[H&W], the Interstate Commerce Commissionand/or Department of Transportation and/orthe various states may from time to time re-quire .... At the request of [H&W] andupon receipt of a written complaint specifyingthat an employee of [Lin Rol] has been dishon-est, drunk, or reckless, resulting in a seriousaccident while on duty or the carrying of anunauthorized passenger, then [Lin Rol] shallremove such driver from the services of[H&W] and furnish a substitute as soon as it isreasonably possible to do so.4 Though the address has changed to 4401 Gardner Avenue, none ofthe parties disputes that this is the same local trucking operation formerlylocated on Liberty Street in Kansas City, Missouri.5 The drivers at that terminal were covered by the Lin Rol-BRAC col-lective-bargaining agreement identified in fn. 3.6 At the time of the hearing, the complement of employees providedby Lin Rol to H&W included the terminal manager and six short-haulcity drivers. In addition, H&W has two of its own employees at the ter-minal. Both H&W employees are salesmen who are primarily responsiblefor soliciting new business and servicing existing accounts.466 H&W MOTOR EXPRESS3. [Lin Rol] is the employer of drivers as areutilized by [H&W] and [Lin Rol] with respectto drivers furnished to [H&W] shall:(a-f) make all proper payments of wages,benefits, taxes, workmen's compensation, [etc.]and maintain required records.6. [H&W] with respect to the drivers fur-nished by [Lin Rol] shall:(a-d) maintain reports and records to complywith government regulations and idemnify[Lin Roll.9. The term of this agreement is indefiniteand will run until cancelled by either partyupon thirty (30) day's notice prior to the pro-posed effective date of termination.The Kansas City facility is used in the followingmanner: H&W's road drivers deliver and pick uplong-haul freight to and from the Kansas City ter-minal. The Lin Rol-supplied city drivers pick upand deliver local freight for transport within thecity as well as for coordinated transport by roaddrivers to out-of-town destinations. The city driv-ers also deliver the long-haul freight, brought toKansas City by the road drivers, to the freight'slocal Kansas City destination.The terminal in issue is managed by WilliamGofta, a Lin Rol-supplied individual. Prior toH&W's takeover of Kroblin, Gofta acted in a simi-lar capacity under contract from Lin Rol to Krob-lin. Gofta is primarily responsible for the day-to-day operations at the facility. Gofta supervises thesix Lin Rol-supplied city drivers on a daily basis:he assigns work; can independently assign over-time; can grant sick leave or time off; and can hire,discipline, suspend, and fire employees.7Addition-ally, Gofta participates, on behalf of Lin Rol, inthe administration of contract grievances involvingLin Rol and BRAC. Gofta also answers phones,forwards information, and processes paperwork.Gofta is assisted by Bert Swift, a Lin Rol-sup-plied employee. Swift is primarily responsible forclerical work, but also implements Gofta's ordersin the evening after Gofta has left.8The Kansas City facility is apparently leased byH&W. All of the dock and office equipment isowned by H&W as are the vehicles driven by LinRol city drivers. The facility and equipment bearH&W signs. Gofta utilizes a business card which7 Gofta testified that he had authority to make such decisions on hisown but may contact Lin Rol to make them aware of or seek advice onserious matters.I The Regional Director found Swift to be nonsupervisory and, there-fore, included him in the unit. We denied the Employers' requests forreview of this finding.identifies him as the terminal manager for H&WMotor Express. He is also listed in the H&W direc-tory as the Kansas City "contact."' Gofta speakswith H&W's central dispatch in Dubuque on adaily basis to coordinate freight transport. Goftauses a gasoline credit card given to him by H&W,and he entertains potential H&W clients, for whichhe is reimbursed. He has attended at least onemeeting conducted by H&W concerning operation-al procedures. He also acts as H&W's representa-tive regarding customer complaints.Gofta has, on occasion, signed H&W road driv-ers' timecards to show "down time" while at theKansas City terminal. He also receives calls fromroad drivers stuck at weigh stations due to over-weights or overlengths. He responds by going tothe station and paying the fine. He is reimbursedfor these expenditures and he indicated that he didthis simply as an accommodation to H&W.Road driver-city driver contact is minimal.There is a common bulletin board at the facility onwhich Gofta posts both H&W and Lin Rol noticesfor road drivers and city drivers, respectively.Road equipment and city equipment are not ordi-narily exchanged between road drivers and citydrivers. The instances when this occurs is limitedto breakdowns, relief duty, and local routing of afull load.The joint employer concept recognizes that twoor more business entities are in fact separate butthat they share or codetermine those matters gov-erning the essential terms and conditions of em-ployment.10Whether an employer possesses suffi-cient indicia of control over petitioned-for employ-ees, employed by another employer, is essentially afactual issue. Thus, for H&W to be found a jointemployer of the Lin Rol-supplied employees itmust be shown that H&W possesses sufficient indi-cia of control over those employees, and meaning-fully affects matters relating to their employmentrelationship.The role played by Terminal Manager Gofta isan important factor in determining whether H&Wpossesses sufficient indicia of control over the LinRol-supplied employees to be found a joint em-ployer. It is undisputed that Gofta is a Lin Rol-pro-vided supervisor who supervises the Lin Rol-sup-plied employees. These facts, on their face, do notprovide a foundation to support joint employer9 Testimony of H&W's vice president of operations and labor indicatedthat the H&W directory includes the names and numbers both of personsemployed by H&W as well as those of persons not employed by H&Wbut who may be cartage agents, dray agents, or who may staff call sta-tions utilized by H&W.10 Boire v. Greyhound Corp., 376 U.S. 473 (1964); NLRB v. Browning-Ferris Industrries, 691 F.2d 1117, 1121-1125 (3d Cir. 1982), enfg. 259NLRB 148 (1981).467 DECISIONS OF NATIONAL LABOR RELATIONS BOARDstatus. Nor do we find that the activities Gofta per-forms on behalf of H&W provide a basis for a jointemployer finding. Thus, while Gofta uses H&Wbusiness cards, is listed in H&W's directory, paysroad drivers' fines, posts H&W notices, and enter-tains potential H&W clients, these functions suggestthat Gofta serves H&W in a representative capac-ity primarily with respect to business matters.However, Gofta's limited actions, ostensibly as anagent of H&W, are not for the purpose of affectingthe employment relationship of the Lin Rol em-ployees. Therefore, Gofta's actions are not indica-tive of H&W control over Lin Rol employeeslland are distinct from his day-to-day supervision ofthe Lin Rol employees on behalf of Lin Rol. Sig-nificantly, Gofta's authority to assign work andovertime; grant sick leave or time off; hire, disci-pline, suspend, and fire employees; and his role toparticipate in grievance procedures, all stem fromhis capacity as a Lin Rol supervisor. Gofta reportsto and checks with Lin Rol concerning employeeemployment matters. Gofta does not have to con-tact or gain permission from H&W to take actionrelating to labor relations.'2 Additionally, the LinRol employees all receive a Lin Rol booklet de-scribing their terms and conditions of employment.H&W's ability to meaningfully affect matters re-lating to the employment of the Lin Rol employeesis limited. Though, as noted above, H&W requiresthat Lin Rol employees meet certain standards, andH&W may request the removal of a driver, suchpowers are of diminished importance when closelyexamined. The primary employee requirements inthe agreement relate to the employee's compliancewith safety regulations. H&W's ability to requestremoval of a Lin Rol city drivers is limited to thatdriver's assignment by Lin Rol to the H&W facili-ty. On such a request for removal, Lin Rol normal-ly removes the employees from assignment to thatcustomer. If it does not find reason for terminationwithin its company guidelines, it will either reas-sign the employee to another company or transferhim to another location. H&W cannot request thatLin Rol fire an individual employee. In fact, theterms of the Lin Rol-BRAC collective-bargainingagreement have covered such matters.Clause three of the Lin Rol-H&W agreementidentifies Lin Rol as the employer of the city driv-ers. As such, it makes all payments of wages andII See Walter B. Cooke. Inc., 262 NLRB 626, 641-642 (1982); O'Sulli-van, Muckle, Kron Mortuary, 246 NLRB 164, 165 (1979).a The present case is distinguishable from CPG Producets Corp., 249NLRB 1164 (1980), cited by the Regional Director. In CPG the recordrevealed that Kenner "exerts substantial control over the day-to-day ac-tivities of the drivers leased from Schnabel's." This supported a joint em-ployer finding. In the present case H&W does not exert substantial, noreven meaningful, control over the day-to-day activities of the driversleased from Lin Rol.benefits, and withholds required taxes. While theclause itself is not controlling, the parties haveacted in a manner consistent with the identifiedseparation of duties and responsibilities. Thus,H&W concerns itself with the transportation offreight while Lin Rol handles matters relating tothe terms and conditions of employment of the pe-titioned-for employees.Based on the foregoing, it is clear that Lin Rolthrough its manager, Gofta, exercises control overthe day-to-day labor relations of its employees atH&W's facility and determines, apart from H&W,the terms of the employment relationship. In ourview, H&W does not possess sufficient indicia ofcontrol, nor does H&W meaningfully affect theemployees' employment relationship to a degree tobe found a joint employer of the Lin Rol employ-ees.13Accordingly, we find the following unit ap-propriate for collective-bargaining purposes withinthe meaning of Section 9(b) of the Act:All full-time and regular part-time employeesemployed by Lin Rol Labor Industries, Inc., atthe facility located at 4401 Gardner, KansasCity, Missouri, but excluding sales personnel,professional employees, guards and supervisorsas defined in the Act.DIRECTIONAs the employees herein cast their ballots basedon the Regional Director's finding that a joint em-ployer relationship existed, we direct that the im-pounded ballots be discarded and that a new elec-tion be conducted should the Petitioner desire toproceed to an election.The case is remanded to the Regional Directorfor Region 17 for the purpose of conducting anelection pursuant to his Decision and Direction ofElection, as modified herein, except that those eli-gible to vote are those in the unit who were em-ployed during the payroll period ending immedi-ately before the date below.To ensure that all eligible voters have the oppor-tunity to be informed of the issues in the exerciseof their statutory right to vote, all parties to theelection should have access to a list of voters andtheir addresses that may be used to communicatewith them. Excelsior Underwear, 156 NLRB 1236(1966); NLRB v. Wyman-Gordon Co., 394 U.S. 759(1969). Accordingly, it is directed that an eligibilitylist containing the names and addresses of all theeligible voters must be filed by the Employer withthe Regional Director within 7 days from the dateof this Decision on Review and Direction of Elec-'s See Laerco Transportation, 269 NLRB 324 (1984); Union CarbideBuilding Co., 269 NLRB 144, 145 (1984).468 H&W MOTOR EXPRESStion. The Regional Director shall make the listavailable to all parties to the election. No extensionof time to file this list shall be granted by the Re-gional Director except in extraordinary circum-stances. Failure to comply with this requirementshall be grounds for setting aside the election ifproper objections are filed.469